Memorandum. The provisions of' section 440 of the Correction Law prescribing the procedure to be followed in a proceeding for the retention of prisoners at Napanoeh after the expiration of their term, applies to a similar proceeding for the retention of prisoners at the Albion State Training School. (Correction Law, § 451, subd. 3.) Under those sections the County Court has jurisdiction of such proceeding and has the same power and authority as the Supreme Court. (Civ. Prac. Act, § 69.) The court has the power to appoint and to fix the compensation of the special guardian and to direct any party to the proceeding to pay the same. (Civ. Prac. Act, § 207; Rules Civ. Prac. rule 43.)
All concur, except Taylor and Dowling, JJ., who dissent and vote for reversal in an opinion by Dowling, J.
Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.